 
 
I 
108th CONGRESS
2d Session
H. R. 4491 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Mr. Hobson (for himself and Mr. Ford) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part B of title XVIII of the Social Security Act to repeal the reduction in Medicare payment for certain items of durable medical equipment. 
 
 
1.Repeal of reduction in medicare payment for certain items of durable medical equipmentParagraph (21) of section 1834(a) of the Social Security Act (42 U.S.C. 1395m(a)), as added by section 302(c)(2) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is repealed.  
 
